Name: Commission Regulation (EC) No 1557/98 of 17 July 1998 deciding not to accept tenders submitted in response to the 206th partial invitation to tender as a general intervention measure pursuant to Regulation (EEC) No 1627/89
 Type: Regulation
 Subject Matter: trade policy;  animal product
 Date Published: nan

 EN Official Journal of the European Communities18. 7. 98 L 202/55 COMMISSION REGULATION (EC) No 1557/98 of 17 July 1998 deciding not to accept tenders submitted in response to the 206th partial invita- tion to tender as a general intervention measure pursuant to Regulation (EEC) No 1627/89 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal (1), as last amended by Regulation (EC) No 2634/97 (2), and in particular Article 6(7) thereof, Whereas, pursuant to Commission Regulation (EEC) No 2456/93 of 1 September 1993 laying down detailed rules for the application of Council Regulation (EEC) No 805/ 68 as regards the general and special intervention meas- ures for beef (3), as last amended by Regulation (EC) No 2602/97 (4), an invitation to tender was opened pursuant to Article 1(1) of Commission Regulation (EEC) No 1627/ 89 of 9 June 1989 on the buying in of beef by invitation to tender (5), as last amended by Regulation (EC) No 1473/98 (6); Whereas, in accordance with Article 13(1) of Regulation (EEC) No 2456/93, a maximum buying-in price is to be fixed for quality R3, where appropriate, under each partial invitation to tender in the light of tenders received; whereas, in accordance with Article 13(2) of that Regula- tion, a decision may be taken not to proceed with the tendering procedure; Whereas, once tenders submitted in respect of the 206th partial invitation to tender have been considered and taking account, pursuant to Article 6(1) of Regulation (EEC) No 805/68, of the requirements for reasonable support of the market and the seasonal trend in slaughter- ings and prices, it has been decided not to proceed with the tendering procedure; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 No award shall be made against the 206th partial invita- tion to tender opened pursuant to Regulation (EEC) No 1627/89. Article 2 This Regulation shall enter into force on 20 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 July 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 148, 28. 6. 1968, p. 24. (2) OJ L 356, 31. 12. 1997, p. 13. (3) OJ L 225, 4. 9. 1993, p. 4. (4) OJ L 351, 23. 12. 1997, p. 20. (5) OJ L 159, 10. 6. 1989, p. 36. (6) OJ L 194, 10. 7. 1998, p. 9.